Citation Nr: 1029776	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-21 852	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hyperthyroidism.

2.  Entitlement to an initial compensable evaluation for 
mechanical low back pain.

3.  Entitlement to an initial compensable evaluation for protein 
C and protein S deficiency, on anticoagulation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a Travel Board Hearing before the 
Board in December 2007, however she failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though the 
request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) 
(2009).  Accordingly, this Veteran's request for a hearing is 
considered withdrawn.

The issue of entitlement to special monthly compensation (SMC) 
for loss of use of a creative organ has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See Informal Hearing Presentation dated in 
June 2010.  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks initial compensable evaluations for 
hyperthyroidism, mechanical low back pain, and protein C and 
protein S deficiency on anticoagulation.

Review of the claims file reveals that the Veteran received 
consistent care from VA.  Records regarding the Veteran's 
treatment dated through October 2005 have been obtained and 
associated with the claims file.  Further review of the claims 
file does not reveal that any VA medical records regarding the 
Veteran dated after October 2005 have been obtained and 
associated with the claims file.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant to 
his claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2009).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the United States Court of Appeals for Veterans Claims 
(Court) held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part of 
the record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
attempts must be made to obtain VA clinical records pertaining to 
the Veteran's treatment that are dated since October 2005.

VA also has a duty to assist veterans to obtain evidence needed 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has held that 
when a veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 
482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).

Here, the most recent VA examination evaluating the Veteran's 
disorders was performed in April 2003.  Since that time, in the 
May 2004 notice of disagreement, the Veteran reported that her 
disabilities had become more severe.  The Veteran stated that she 
began having tremors due to her hyperthyroidism and that she was 
being evaluated to see if she had to be placed on medication or 
if surgery was required for the disorder.  The Veteran indicated 
that she had begun to experience increased back pain with leg 
pain and tingling in her feet.  She also reported that she was 
experiencing swelling in the lower part of her legs with pressure 
and some unexplainable feeling of bubbling that she associated 
with her coagulation deficiency.  As such, the Board has no 
discretion and must remand these matters to afford the Veteran an 
opportunity to undergo contemporaneous VA examinations to assess 
the current nature, extent and severity of her service-connected 
conditions.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
dating from October 2005.

2.  After completion of the above, the 
Veteran should be afforded a VA thyroid 
examination to determine the nature, extent 
and severity of her hyperthyroidism.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
The examiner should specifically indicate 
whether continuous medication is required 
for control.  All indicated tests and 
studies should be performed.  A complete 
rationale should be provided for any 
opinions expressed.  

3.  After completion of Step 1, the Veteran 
should be afforded a VA spine examination 
to determine the nature, extent and 
severity of her mechanical low back pain.  
The claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
The examiner should identify any associated 
objective neurological abnormalities 
related to the service-connected mechanical 
low back pain disability (including the 
nerves involved) and fully describe the 
extent and severity of those abnormalities.  
All indicated tests and studies should be 
performed.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

4.  After completion of Step 1, the Veteran 
should be afforded the appropriate VA 
examination to determine the nature, extent 
and severity of her protein C and protein S 
deficiency, on anticoagulation.  The claims 
folder should be made available to the 
examiner for review before the examination.  
The examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  If protein C 
and protein S deficiency is not found, the 
examiner should state whether the condition 
was misdiagnosed and what the proper 
diagnosis is or if the condition has 
progressed to another diagnosis.  All 
indicated tests and studies should be 
performed.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

5.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted in full, the Veteran and 
his representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



